Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boloorian (20210311194) in view of Maleki (20190154835).
Referring to claims 1, 13, and 17, Boloorian shows a light detection and ranging (LIDAR) system (see paragraph 4) comprising: a reference measurement unit (see figure 4 Ref 55) configured to determine a phase of a reference beat signal from a fixed-length interferometer driven by a laser source (see figure 4 Ref 55 note the interferometer described in paragraph 33-34 Ref 58 and depicted in figure 4 Ref 58); 
and a LIDAR measurement unit (see figure 4 Ref 24) configured to range multiple targets (see paragraph 54 note the second LIDAR input signal may be associated with light reflected by the second object in a field of view) at least partially based on first frequency spectrum peaks from an upward frequency chirp (see paragraph 36-39 note the up-ramp chirp) of the laser source and a second frequency spectrum peaks from a downward frequency chirp of the laser source (see paragraph 36-39 note the down-ramp chirp), and wherein the LIDAR measurement unit is 
Maleki shows a similar device that includes an up-chirp peak and a down chirp-peak that are paired (see figure 14A not the up-chirp portion of Ref 1402 ramping up and the down-chirp portion being the ramping down of Ref 1402, also see figure 14B note the peaks Ref 1408 and 1410 and paragraph 140).  It would have been obvious to include the paired peaks as shown by Maleki because this allows the system to determine both distance and velocity to the target objects as disclosed by Maleki in paragraph 140.  
In reference to claims 13 and 17, Boloorian shows the LIDAR device included in an autonomous vehicle control (see paragraph 110). 
Referring to claim 4, Boloorian shows the LIDAR measurement unit is configured to delay the phase of the reference beat signal by a duration that is equal to a travel time estimate to identify phase noise of the laser source (see paragraph 32-34).
Referring to claim 9, Boloorian shows a FMCW LIDAR system (see paragraph 20). 

Referring to claims 2, 14, and 18, Boloorian clearly shows transmitting an up-ramp chirp and a down-ramp chirp in a transmission sequence (see paragraph 20 and 96).  Bollorian also shows detecting multiple targets (see paragraph 54).  However, 
Maleki shows a similar system that includes the use of an up-chirp and down-chirp signal (see figure 14A) and include using the first peak of the frequency spectrum to determine the time of a free-space laser signal to determine the range to a target (see figure 14B Ref 1408).  The combination renders obvious the LIDAR measurement unit is configured to estimate a travel time of a free-space laser signal to the multiple targets using sequentially paired peaks between the first frequency spectrum peaks and the second frequency spectrum peaks, wherein a first peak pair includes a first of the first frequency spectrum peaks and a first of the second frequency spectrum peaks because Boloorian clearly shows detecting multiple targets with multiple detected up-chirped and down-chirped signals as shown in paragraphs 54 (for multiple targets), 20, and 96 (for up-chirped and down-chirped signals) and using one of those peaks to determine range to the target shown by Maleki (see figure 14A Ref 1404 and figure 14B Ref 1408).  
It would have been obvious to include the distinct up-chirp and down-chirp detection as taught by Maleki because this allows to determine the range and relative velocity to the target objects as taught by Maleki.  
Referring to claims 3, 15, and 19, the combination of Boloorian and Maleki as discussed above in the rejection of claim 2 teaches the LIDAR measurement unit is 
Referring to claim 12, the combination of Boloorian and Maleki shows the reference beat signal is a first reference beat signal, wherein the phase of the first reference beat signal is generated from the upward frequency chirp, wherein the reference measurement unit is configured to estimate a phase of a second reference beat signal that is generated from the downward frequency chirp (see figure 14B note Ref 1408 and 1410).  It would have been obvious to include the first reference beat signal from the upward chirp frequency and the second reference beat signal from the downward chirp frequency because this allows for range and relative velocity to be detected as shown by Maleki. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boloorian (20210311194) in view of Maleki (20190154835) and Boloorian (20200072979).
Referring to claim 10, Boloorian ‘194 shows the reference measuring unit determines the phase of the reference beat signal however fails to show the reference beat signal at least partially based on an in-phase signal and a quadrature signal from the fixed-length interferometer.  However Boloorian ‘194 fails to show the reference measurement unit determines the phase of the reference beat signal at least partially based on an in-phase signal and a quadrature signal from the fixed-length interferometer.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 5-8, 11, 16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645